 

Case 1:21-cv-00790-MN Document 6 Filed 06/11/21 Page 1 of 2 PagelD #: 50
Case 1:21-cv-00790-MN Document5 Filed 05/28/21 Page 1 of 2 PagelD #: 48

AO 440 (Rev. 06/12) Summons ina Civil Action

UNITED STATES DISTRICT COURT

for the

District of Delaware

Neetek Licensing LLC

 

Plaintiff(s)

Vv. Civil Action No. 1:21-cv-00790-MN

Particle Industries, Inc.

Defendant(s)
SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address) Particle Industries, Inc.

c/o Corporation Service Company
25f Little Falls Drive
Wilmington, DE 19808

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) —— or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or G) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or platntiff’s attorney,
whose name and address are: . .

David W. deBruin

Gawthrop Greeenwood, PC
3711 Kennett Pike, Suite 100
Wilmington, DE 19807
(302) 777-5353

ddebruin@gawthrop.com
If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.

You also must file your answer or motion with the court.

CLERK OF COURT

6/8/21 fsi John A. Cerino
Date:

 

Signature of “Clerk or Deputy Clerk

 
Case 1:21-cv-00790-MN Document 6 Filed 06/11/21 Page 2 of 2 PagelD #: 51

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 

 

Civil Action No.1:21-cv-00790-MN

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (0)

This summons for (name of individual and title, ifany) Particle Industries, Inc.

was received by me on (date) 6/09/2021

C1 I personally served the summons on the individual at (place)

on (date) ;or

C1 I left the summons at the individual’s residence or usual place of abode with (name)

, a person of suitable age and discretion who resides there,

on (date) , and mailed a copy to the individual’s last known address; or

of I served the summons on (name of individual) Lynanne Gares- Authorized to Accept , who is

 

designated by law to accept service of process on behalf of (name of organization) Corporation Service Company

 

251 Little Falls Dr., Wilmington, DE 19808 @1:45 p.m. ON (date) 6/09/2021 ; or

 

CO) J returned the summons unexecuted because > or

 

CO) Other (specify):

My fees are $ for travel and $ for services, for a total of $ 0.00

I declare under penalty of perjury that this information is true.

Date: 06/09/2021. |

 

VY Server's signature

_ John Garber - Process Server

Printed name and title

 

230 North Market Street
Wilmington, DE 19801

 

Server's address

Additional information regarding attempted service, etc:
